Citation Nr: 0323711	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-02 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 8, 1997, 
for a grant of service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from June 1977 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted entitlement to service 
connection for a bilateral knee disorder, and assigned an 
evaluation of 20 percent, effective October 8, 1997.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2002.  A transcript 
of the hearing testimony has been associated with the claims 
file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

After the case was received by the Board in April 2002, the 
Board undertook additional development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2).  The following new 
evidence was obtained: (1) medical statements from R. L. 
Mimeles, M.D., dated in November 1989, November 1992, 
February 1994, August 1994, and August 1996; (2) an MRI 
report from L. Pearce, M.D., dated in February 1994; (3) a 
statement from D. L. Peterson, Jr., M.D., dated in February 
2003; (4) a medical report from the United States Air Force 
Medical Center, Keesler Air Force Base, dated in May 1985; 
and (5) two statements from the veteran, dated in February 
2003 and April 2003.

Recently, however, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver.  The result 
is that the RO must review evidence developed by the Board 
and adjudicate the claim considering that evidence, as well 
as evidence previously of record.  Also, the RO must notify 
the veteran of the applicable provisions of VCAA, including 
what evidence is needed to support the claim, what evidence 
VA will develop, and what evidence the veteran must furnish.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the 
applicable provisions of VCAA, 
including what evidence is needed to 
support the claim, what evidence VA 
will develop, and what evidence the 
veteran must furnish.  

2.  The RO should then re-adjudicate 
the veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




